PER CURIAM.
Appellant, Jessie L. Myles, timely appeals to this -court from an order entered by the Hillsborough County Circuit Court summarily denying a post-conviction motion brought under RCrP 3.850 33 F.S.A.
Appellant was charged in a one count information with the offense of robbery. He pled not guilty, was tried by jury, convicted, and sentenced to a term in the state prison. He filed a direct appeal and this court, in Patterson et al. v. State, Fla.App.1972, 263 So.2d 593, affirmed.
We have reviewed the record, considered the points raised on the appeal by appellant and find them to be without merit, being based on mere allegation, without more. See rationale of Davis v. State, Fla.App.1973, 277 So.2d 790. The record does not support the contention of appellant that he is entitled to an eviden-tiary hearing.
We point out that the “MOTION TO VACATE CONVICTION/SENTENCE” filed by appellant, pro se, challenged the legality of jury selection in Hillsborough County. With regard to this point see the special concurring opinion of Chief Judge Mann of this court in the case of Latson v. State, Fla.App.1973, 276 So.2d 496.
Appellant, having failed to demonstrate reversible error we, accordingly,
Affirm.
MANN, C. J., and LILES and BOARD-MAN, JJ., concur.